Citation Nr: 1428339	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  07-24 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for arteriosclerotic heart disease.

2.  Entitlement to a higher initial rating for diverticulitis, assigned a noncompensable rating prior to September 30, 2009, and a 30 percent rating beginning November 1, 2009. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, denying an increased evaluation for arteriosclerotic heart disease and assigning an initial noncompensable rating for diverticulitis.  By an October 2011 rating decision the RO granted a 100 percent post-surgical convalescent rating for the diverticulitis under 38 C.F.R. § 4.30 (2013) for the period from September 30, 2009, through October 31, 2009, and a 20 percent schedular rating, effective November 1, 2009.  By a July 2013 rating action a Decision Review Officer (DRO) at the RO granted an increased evaluation of 30 percent for the diverticulitis effective November 1, 2009. 

The record in this case consists of the physical claims files as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 
The issue of entitlement to a rating in excess of 30 percent for arteriosclerotic heart disease is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  For the rating interval from August 23, 2004, through September 29, 2009, the Veteran's diverticulitis was manifested by ulcerative colitis-type symptoms, and not by symptoms of irritable colon syndrome or peritoneal adhesions.  During this interval, manifestations of the Veteran's diverticulitis more nearly approximated ulcerative colitis with infrequent exacerbations than they did ulcerative colitis with frequent exacerbations.  

2.  For the rating interval beginning November 1, 2009, the Veteran's diverticulitis has been status post large bowel resection (colectomy), and the manifestations of the condition more nearly approximate severe irritable colon syndrome symptoms or moderate post-resection symptoms than they do severe post-resection symptoms.  


CONCLUSIONS OF LAW

1.  For the rating interval from August 23, 2004, through September 29, 2009, the criteria for a 10 percent evaluation, but no more, have been met for the Veteran's diverticulitis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7301, 7319, 7323 (2013).

2.  For the rating interval beginning November 1, 2009, the criteria for a rating in excess of the 30 percent assigned for diverticulitis status post large bowel resection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes7319, 7329 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in October 2004 and June 2008.  Although he was not provided complete notice until after the initial adjudication of this claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the record reflects that all pertinent available medical evidence identified by the Veteran has been obtained, to include private and VA outpatient treatment records as well as records of treatment received at military facilities.  In addition, the Veteran was afforded an appropriate VA examination in December 2011.  The examination report reflects that in addition to examining the Veteran, the examiner reviewed his pertinent history and provided all information required for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the originating agency also substantially complied with the Board's October 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  This included obtaining treatment records since October 2009 from the Allgood Army Medical Center, the 121st Army General Hospital, and the Samsung Medical Center.  As discussed above, the report of the VA examination performed in response to the remand is adequate.   The Veteran has not asserted, and the evidence of record does not show, that his diverticulitis, now status post colectomy, has increased significantly in severity since the most recent examination.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2013).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Diagnostic Code 7327 provides that diverticulitis is ratable as irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending on the predominant disability picture.  38 C.F.R. §  4.114.

Diagnostic Code 7301 provides ratings for adhesions of the peritoneum.  Mild adhesions of peritoneum are rated noncompensably disabling.  Moderate adhesions of peritoneum, pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension, are rated 10 percent disabling.  Moderately severe adhesions of peritoneum, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain, are rated 30 percent disabling.  Severe adhesions of peritoneum, definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, are rated 50 percent disabling.  A Note to Diagnostic Code 7301 provides that ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  38 C.F.R. § 4.114. 

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucus colitis, etc.).  Under that code, where the irritable colon syndrome is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, a 30 percent rating is assigned.  Where moderate, with frequent episodes of bowel disturbance with abdominal distress, a 10 percent rating is assigned.  (Criteria for a noncompensable evaluation are not relevant to the current appeal.)  38 C.F.R. § 4.114.  

Diagnostic Code 7323 provides ratings for ulcerative colitis.  Under that code, where the ulcerative colitis is pronounced, with resulting marked malnutrition, anemia, and general debility, or with serious complications as liver abscess, a 100 percent rating is assigned.  Where severe, with numerous attacks a year and malnutrition, and health only fair during remissions, a 60 percent rating is assigned.  Where moderately severe, with frequent exacerbations, a 30 percent rating is assigned.  Where moderate, with infrequent exacerbations, a 10 percent rating is assigned.  38 C.F.R. § 4.114. 

Diagnostic Code 7329 provides ratings for resection of the large intestine (colectomy, or resection of the colon).  Under that code, where there is resection of the large intestine with severe symptoms, objectively supported by examination findings, a 40 percent rating is assigned.  Where there is resection of the large intestine with moderate symptoms, a 20 percent rating is assigned.  Where post-resection symptoms are slight, a 10 percent rating is assigned.  38 C.F.R. § 4.114.  A noted following the rating code informs that where residual adhesions constitute the predominant disability, the condition is rated under Diagnostic Code 7301.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

An August 2005 medical statement from the internal medicine department at the 121st Army General Hospital indicates that the Veteran's diverticulosis had grown worse, with repeated bleeding and increased frequency.  However, the frequency of bleeding or any impairment of health was not stated.  

In a September 2005 statement the Veteran indicated that two years prior a doctor recommended that he have surgery to remove his large intestine.  He also reported that in the past three years he had been to the 121st General Hospital several times for bleeding in his large intestine.  He added that he took medication daily to soften his stool, and that he had, "gas all the time in my abdominal areas."

In January 2007 the Veteran sought treatment for abdominal pain.  An abdominal/pelvic CT revealed diverticulosis without signs of inflammation.  The Veteran reported multiple prior episodes of bright red blood per rectum (BRBPR) and three prior hospitalizations for lower gastrointestinal bleeding.  However, the abdominal pain for which the Veteran was seen resolved spontaneously.  Examination was generally negative for acute conditions, and the abdominal pain was not attributed to the Veteran's diverticulitis/diverticulosis.  

June 2009 records reflect treatment for an assessed gastrointestinal bleed over three days, with a low hematocrit. 

An August 2009 treatment record reflects that the Veteran sought treatment for a large melena that morning.  He last had melena when he had the bleed over three days in June 2009, which was noted to have resolved spontaneously.  In August 2009 the Veteran did not appear acutely ill and he had no abdominal pain and no rectal pain.  A colonoscopy revealed diffuse diverticulitis.  The Veteran was treated with blood transfusion.  However, he was seen again two days later in the emergency room appearing acutely ill, and received further treatment for diverticulosis.  The assessment also included multiple small enlarged lymph nodes in the mesentery and the retroperitoneum.  

In these August 2009 visits it was noted that the Veteran did not have weight loss, poor food intake, headache, dizziness, fever, chills, sore throat, hemoptysis, dyspnea, chest pain or palpation, or abdominal discomfort.  

The Board finds that beginning from the date of claim and prior to the Veteran's surgery on September 30, 2009, the Veteran's diverticulitis was characterized by ulcerative colitis-type symptoms.  The condition more nearly approximated ulcerative colitis with infrequent exacerbations than one with frequent exacerbations, and hence a 10 percent rating is warranted under Diagnostic Code 7327.  In making this determination, the Board has carefully considered the objective treatment findings as well as the Veteran's assertions both in support of his claim and to treating medical personnel.  The evidence as a whole is consistent in supporting infrequent exacerbations like those of ulcerative colitis but not frequent ones, over the rating interval prior to September 30, 2009.  

The disability prior to the September 2009 surgery was not shown by lay or medical evidence to be characterized by diarrhea, constipation, lower abdominal cramps, nausea, gaseous distention, or episodes of abdominal distress, and hence a rating based on irritable colon syndrome was not supported, based on the absence of signs or symptoms to support a rating under the Diagnostic Code 7319 for irritable colon syndrome.  Signs or symptoms consistent with peritoneal adhesions were also not shown, and hence a rating under Diagnostic Code 7301 based on peritoneal adhesions was also not warranted.  

The record reflects that the Veteran was hospitalized for his diverticulitis in September 2009, with a colectomy performed.  The RO granted the Veteran a temporary total rating for convalescence following this surgery, pursuant to 38 C.F.R. § 4.30, from September 30, 2009, through October 31, 2009.  He has been assigned a 30 percent evaluation for his diverticulitis beginning November 1, 2009.  

Following the recovery interval ending October 31, 2009, it appears from medical records, evaluation, and the Veteran's own statements that his diverticulitis status post colectomy has been manifested by multiple bowel movements with diarrhea daily.  Other more severe symptoms of post-resection disability attributable to the diverticulitis status post colectomy are not in evidence, with no general decline in health, weight loss, anemia, malaise, or daily fatigue.  

Upon official contracted examination in December 2011 for VA evaluation, the Veteran's history was noted and medical records were reviewed.  The examiner noted that the Veteran complained of symptoms consisting of diarrhea eight to ten times daily, abdominal pain with distress and cramps, and loss of life quality on a daily basis with impact on occupational functioning.  The Veteran denied weight loss, nausea or vomiting, medical treatment for the diarrhea, history of trauma, or history of associated neoplasm.  The examiner noted that the Veteran was status-post colectomy and also had an abdominal incisional hernia.  The examiner attributed the abdominal pain as likely due to post surgery adhesions and incisional hernia, which thus makes the pain attributable as part of the post-colectomy condition.  The examiner noted that there was no evidence of malnutrition or debility, no abdominal mass, no objective signs of anemia, and no weight loss.  

The Veteran has asserted that his status post colectomy warrants a higher evaluation both for the absence of the large intestine following its removal and for the resulting disability including as characterized by the multiple bowel movements daily with diarrhea.  However, the appropriate rating following the colectomy does not provide for such additional or higher rating based on both the physical status of his intestines and the resulting disability.  Rather, under Diagnostic Code 7329, where there is resection of the large intestine (large bowel resection, or colectomy) with slight symptoms, a 10 percent rating is assigned; where there are moderate post-resection symptoms, a 20 percent rating is assigned; where there are severe symptoms, objectively supported by examination findings, a 40 percent rating is assigned.  38 C.F.R. § 4.114 , Diagnostic Code 7329.  

For the rating interval beginning November 1, 2009, the Veteran is presently assigned a 30 percent rating by analogy under Diagnostic Code 7319, which is the rating for irritable colon syndrome.  The 30 percent rating is the maximum rating under that code, assigned where the Veteran has diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Diagnostic Code 7319.  This reasonably approximates the symptoms currently asserted by the Veteran, which assertions the examiner in December 2011 did not discount.  

However, VA examination of the Veteran, and private treatment records received do not support the presence of severe symptoms of status post colectomy under Diagnostic Code 7329.  The Veteran's own statements in support of his claim and to treating and examining physicians are, on balance, also against the presence of severe post-colectomy symptoms.  Severe symptoms such as weight loss, malnutrition, debility, and objective evidence of anemia are not reflected in examination findings, and are not generally asserted by the Veteran.  

Moreover, none of the criteria required for a rating in excess of 30 percent for adhesions of the peritoneum under Diagnostic Code 7301 have been met.

Accordingly, the Board concludes that the disability does not warrant a rating in excess of 30 percent during the period beginning November 1, 2009.  

Consideration has been given to assigning additional staged ratings, but at no time during the period in question has the disability warranted a higher rating than those assigned.  Fenderson v. West, 12 Vet. App 119 (1999).

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim for a rating in excess of 10 percent prior to September 30, 2009, and a rating in excess of 30 percent beginning November 1, 2009, because the preponderance of the evidence is against the claim.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral of the claim for extra-schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's diverticulitis warrants a 10 percent rating for the initial rating period from August 23, 2004, through September 29, 2009, and a 30 percent rating for the period beginning November 1, 2009, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.  


REMAND

Unfortunately, further development is still required before the Board decides the Veteran's claim for a higher rating for arteriosclerotic heart disease.  

In several statements submitted in support of the claim, the Veteran has expressed consternation that a higher evaluation could not be granted for his service-connected arteriosclerotic heart disease based on his assertions of a worsened condition and based on submitted hospitalization records.  However, as the RO noted, VA must rate the arteriosclerotic heart disease based on cardiac capacity as revealed by specific tests.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2013).  Because the record does not provide records of tests of cardiac capacity (evaluating METs capacity and/or left ventricular ejection fraction) on which to base an increased evaluation, examination with such testing is required.  (The December 2011 official examination following the Board's October 2010 remand did not result in the required testing of cardiac capacity.)

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should undertake appropriate development to obtain a copy of any outstanding records of treatment or hospitalization pertaining to the Veteran's arteriosclerotic heart disease, to include records from Allgood Army Medical Center, the 121st Army General Hospital, and Samsung Medical Center.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected arteriosclerotic heart disease.  The claims folders and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims folders should be made available to and reviewed by the examiner, and any indicated studies should be performed. 

A stress test should be administered unless there is a medical reason not to do so.  If a stress test cannot be administered, an estimation of the Veteran's exercise capacity expressed in METs must be made.  The AOJ should ensure that the examiner provides all information required for rating purposes. 

In addition, the examiner should provide an opinion concerning the impact of service-connected disability on the Veteran's ability to work.

In addition, the supporting rationale for all opinions expressed must be provided.

3.  The AOJ should undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the claim.  If the benefit sought is not granted to the Veteran's satisfaction, it should furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


						(CONTINUED ON NEXT PAGE)





This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


